Citation Nr: 1111750	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an increased rating greater than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased rating greater than 10 percent for tinnitus.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to an increased rating greater than 10 percent for seborrheic dermatitis.

7.  Entitlement to an initial compensable rating prior to February 25, 2009 and an initial rating greater than 10 percent from February 25, 2009 for pseudofolliculitis barbae (PFB).

8.  Entitlement to an initial compensable rating for allergic rhinitis.

9.  Entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the hearing was created, reviewed, and associated with the claims file.

The record reflects that after the statement of the case (SOC) and final supplemental statement of the case (SSOC) for the appealed issues the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).

The issues of service connection for depression, a compensable rating for allergic rhinitis, an increased rating for arthritis of the cervical spine, and entitlement to a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his October 2010 hearing before the undersigned, the Veteran affirmatively stated his intent to withdraw the appeal with respect to the claims of entitlement to an increased or compensable ratings for tinnitus, hearing loss, GERD, and seborrheic dermatitis.

2.  PFB covers no more than three percent of the Veteran's body and no more than 10-15 percent of exposed areas, and has been treated with no more than topical therapy.

3.  The Veteran's PFB disability does not present an exceptional or unusual disability picture.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the issues identified above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a disability rating of 10 percent prior to February 25, 2009 for PFB have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813 (2010).

3.  The criteria for a disability rating in excess of 10 percent for PFB were not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DCs 7806, 7813 (2010).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased initial rating for PFB, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in August 2005 that satisfied many of the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 16 Vet. App. at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim. This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.

In addition, the Board notes that, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in January 2008 and February 2009.  At the January 2008 VA examination, the Veteran had a clipped beard with no pseudofolliculitis barbae present; however, the Veteran did have pseudofolliculitis barbae observed on the cheeks and neck area.  The Board finds the January 2008 and February 2009 VA examination reports to be thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Withdrawal of Claims for Increased Ratings for GERD, Tinnitus, 
Hearing Loss, and Seborrheic Dermatitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

The Board notes the February 2007 statement of the case (SOC) included the issues of increased or compensable ratings for GERD, hearing loss, tinnitus, and seborrheic dermatitis.  The Veteran properly appealed these issues in his February 2007 substantive appeal.  However, the Veteran subsequently indicated during his October 2010 videoconference hearing that he wished to withdraw his appeal of those issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to an increased or compensable rating for GERD, hearing loss, tinnitus, and seborrheic dermatitis have been properly withdrawn by the Veteran and dismisses the claims.

Initial Rating for PFB

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PFB is rated under the criteria contained in 38 C.F.R. § 4.118, DC 7813.  DC 7813 provides rating criteria for dermatophytosis and provides that the disability is to be rated based on disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.

DC 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2010).  

Service treatment records reflect that the Veteran was treated for PFB in service, and that he was on a shaving profile.  Significantly, the Board notes that the Veteran was given a permanent profile starting in March 1991 that allowed him to maintain a neatly trimmed beard of 1/4 inch and relieved him of the requirement to shave.

After retirement from service and bringing his claim, the Veteran was afforded a VA examination in January 2008.  At that time, the examiner did not have access to the claims file, but the Veteran accurately reported a history of PFB, with onset in approximately 1984.  The Veteran reported that from that time he had used clippers to keep his beard short and that he did not shave at all.  The Veteran denied the prescription of any medication, including antibiotics, lotions, or creams, and the examiner found no scarring on the face.  The examiner diagnosed PFB, over less than one percent of the Veteran's total body surface area and less than one percent of exposed body surface area, which was asymptomatic and controlled with clippers.

The Veteran was afforded a second VA examination in February 2009.  At that time, he reported that his PFB began in 1984 while serving in Germany, where he developed irritation and redness associated with shaving.  He indicated that he had experienced constant problems with the same since that time.  He reported that eventually he was placed on permanent profile.  He stated that he used topical creams while in Germany without success, but that he had not used any creams or other applications in the previous twelve months.  On examination, there was a healing scar over the anterior portion of the neck.  There was a rash noted on the face involving the right and left cheek and neck, with increased pigmentation and some thickening of the skin without any obvious discharge or cyst noted.  The area involved was approximately 10-15 percent of exposed body surface area and 3 percent of the total body surface area.  The diagnosis was PFB.

VA treatment records are negative for any treatment of PFB, and the Veteran's October 2010 testimony indicated that he had not sought care for this disability.  Rather, he stated that he used clippers to cut his facial hair and did not shave.  Furthermore, the Veteran had noted that the reason his PFB had been asymptomatic during the first VA examination was because he had not shaved prior to the appointment and that the PFB was only present when he shaved.  The Veteran stated that he was forced to wear a beard due to the PFB, but preferred not to do so because his beard was gray and itchy.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the criteria for a 10 percent disability rating, but no more, both prior to and after February 25, 2009.  See 38 C.F.R. § 4.7.  In that regard, the Board notes that from approximately 1984 the Veteran has experienced consistent symptomatology when shaving, namely, a rash that has been diagnosed as PFB.  While the Board acknowledges that the Veteran's PFB was asymptomatic at the time of the January 2008 VA examination, the examination report and the Veteran's statements demonstrate this was a result of him not having shaved prior to the examination.  The medical evidence clearly documents that throughout the appellate period that the Veteran has symptomatic PFB on occasions when he shaves.  This problem began in 1984 in service, and the Veteran received a permanent profile in 1991.  The record discloses that the disability continues unchanged to the present.  As such, the Board finds that the symptoms throughout the Veteran's treatment are consistent.  For this reason, staged ratings are not applicable.  See Fenderson, supra.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 10 percent rating is warranted for the period prior to February 25, 2009.

The Board, furthermore, concludes that a rating greater than 10 percent is not warranted under DC 7806.  As discussed above, there is no disfigurement or scarring associated with this disability.  While the Board acknowledges that the Veteran had a healing scar on his neck during the February 2009 VA examination the evidence does not suggest that the scar is related to PFB.  A higher evaluation under the criteria for dermatitis requires evidence demonstrating that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Here, the record indicates that no more than three percent of the Veteran's entire body and no more than 10-15 percent of exposed areas are affected.  The Veteran denies having been placed on any medication for this disability, other than certain lotions during service that were unsuccessful.

In essence, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that he is competent to report his symptoms and their perceived severity.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation in excess of 10 percent is not in order.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 10 percent, but no more, prior to February 25, 2009 is warranted, but a rating greater than 10 percent is not warranted for any time during the appeal period.  See Fenderson, supra.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PFB is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports red, irritated, inflamed, and discolored skin.  This is precisely the symptoms evaluated under DC 7806, as discussed above.  Thus, the Veteran's current schedular rating under DC 7806 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal regarding the claim of entitlement to an increased rating greater than 10 percent for GERD is dismissed.

The appeal regarding the claim of entitlement to a compensable rating for hearing loss is dismissed.

The appeal regarding the claim of entitlement to an increased rating greater than 10 percent for tinnitus is dismissed.

The appeal regarding the claim of entitlement to an increased rating greater than 10 percent for seborrheic dermatitis is dismissed.

Entitlement to a rating of 10 percent prior to February 25, 2009 for PFB is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating greater than 10 percent for PFB is denied.

REMAND

The Veteran seeks entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine and a compensable rating for allergic rhinitis.  Despite the extensive procedural history, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With respect to the Veteran's cervical spine claim, during his October 2010 Board hearing the Veteran reported radiating pain across his shoulders beginning in approximately October 2009 and more recently weakness and shaking in the right arm.  The Board notes that the Veteran was service connected for left arm numbness in the August 2004 rating decision, but the decision continued the Veteran's overall 20 percent rating for his cervical spine disability, noting only that the left arm numbness was noncompensable.  Given the potentially worsening condition since the last VA examination of the cervical spine in February 2009, the Board finds that a remand is warranted to determine the current nature and severity of the Veteran's cervical spine disability, to include any current neurological manifestations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As to the Veteran's allergic rhinitis claim, during the October 2010 Board hearing the Veteran indicated that he had an appointment scheduled in December 2010 at the VA for evaluation of his allergic rhinitis.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make appropriate efforts to obtain recent VA outpatient treatment records because the record may not be currently complete.

Finally, a December 2009 rating decision denied service connection for depression and entitlement to a temporary total evaluation due to treatment for a service-connected or other condition subject to compensation.  The Veteran, in a December 2009 statement, disagreed with those denials.  The statement constitutes a "notice of disagreement" (NOD) as defined under the regulations.  See 38 C.F.R. § 20.201 (2010).

Accordingly, the above claims also must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran's service-connected disabilities from all applicable VA medical facilities from December 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records if they cannot be obtained by the RO/AMC.

2.  Following review of the information obtained in the medical records above, the RO/AMC is free to undertake any development deemed necessary with respect to the Veteran's claim for a compensable rating for his service-connected allergic rhinitis.

3.  After the above records are obtained, to the extent possible, schedule the Veteran for an orthopedic and neurological examination of his cervical spine, to include degenerative disc disease, to ascertain any and all current disabilities he has in connection with his cervical spine condition and the current level of severity of each.  

The examiner must conduct all necessary tests to ascertain the neurological and orthopedic manifestations, if any, of the Veteran's cervical spine disability separating out any manifestations due to other non-service connected conditions if possible.  

The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be set forth in the examination report.

All tests and studies that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.  

The examiner should provide a complete rationale for any opinion given.  

4.  Then readjudicate the Veteran's claims for increased ratings for his cervical spine and allergic rhinitis disabilities.  If a full grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

5.  Provide the Veteran with an SOC as to the issues of entitlement to service connection for depression, as well as entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of one or more of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


